ON MOTION FOR REHEARING.
HAWKINS, Judge.
The opinion in this case was predicated on McMillan v. State, 57 S. W. (2d) 125. Appellant urges that the conclusion reached in the latter case was wrong in that the court failed to take note of section 10, article 1 of the State Constitution, which reads, in part: “In all criminal prosecutions, the accused shall have a speedy public trial by an impartial jury.” Appellant admits that section 15 of article 1 of the Constitution makes a jury trial a “right” which might be waived if it were not for section 10 of said article, which appellant urges is an absolute requirement of trial by jury in all criminal prosecutions. If appellant is right, then all legislative acts permitting a waiver of jury in misdemeanor cases are void, as being in conflict with the constitutional provision of section 10. We are not in accord with appellant’s position. Sections 10 and 15 must be considered together as was done in Moore v. State, 22 Texas App., 117. The conclusion there reached is not in accord with appellant’s contention. We regard the opinion in that case as direct authority supporting our conclusion in McMillan v. State (supra).
The motion for rehearing is overruled.

Overruled.